MEMORANDUM **
Keiti Salim Kayyal and her son Osameh Salim Kayyal, citizens of Jordan, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen deportation proceedings based on changed conditions in Jordan. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying the Kayyals’ motion to reopen on the ground that the new evidence did not establish prima facie eligibility for asylum. See id. at 785 (explaining that to prevail in a motion to reopen, alien must establish a “reasonable likelihood that the statutory requirements for relief have been satisfied”); Mansour v. Ashcroft, 390 F.3d 667, 673 (9th Cir.2004) (describing discrimination that did not rise to the level of persecution).
The record does not support the Kayyals’ contention that the BIA did not consider the evidence.
*493The Kayyals’ request for oral argument is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.